           Case 6:99-cr-10086-JWB Document 278 Filed 07/23/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                           Plaintiff,

v.                                                                      Case No. 99-10086-03-JWB

DE MARQUES M. MORRIS,

                           Defendant.


                                     MEMORANDUM AND ORDER

          The court has received two letters from Defendant requesting relief relating to

Defendant’s inmate trust account. (Docs. 276, 277.) The first letter alleges that the Bureau of

Prisons (BOP) informed Defendant that the funds in his account would be encumbered and used

to pay “for Court fees ordered.” (Doc. 276.) The letter requests that Defendant be allowed to

“make another payment plan agreement” with the BOP. (Id.) The second letter indicates that

prison administrators at U.S.P. Atwater subsequently ceased extracting money from Defendant’s

account except for an encumbrance in the amount of $190.00. (Doc. 277.) This letter asks the

court to “order this administration to correct this error and release the money back to my active

account immediately.” (Id.)

         The circumstances alleged are not entirely clear, but to the extent these letters can be

construed as motions under 18 U.S.C. § 3664(k) to adjust the payment schedule for restitution

previously ordered,1 the court finds they should be denied, as they do not show a material change

in Defendant’s economic circumstances affecting his ability to pay restitution. See id. (allowing


1
  As part of the judgment against him in this case, Defendant was ordered to pay restitution of $18,811, with payments
to begin immediately. (Doc. 182 at 6-7.)
         Case 6:99-cr-10086-JWB Document 278 Filed 07/23/21 Page 2 of 3




court to adjust payment schedule for restitution upon showing of material change in defendant’s

economic circumstances.)

       To the extent the letters could be construed as motions challenging the implementation of

Defendant’s sentence, they must be dismissed for lack of jurisdiction. A challenge to the manner

in which a sentence is implemented must be brought under 28 U.S.C. § 2241. See Graewe v.

English, 796 F. App’x 492, 496 (10th Cir. 2019). Cf. O'Banion v. Matevousian, 835 F. App'x

347, 350 (10th Cir. 2020) (where inmate challenged warden’s implementation of Inmate Financial

Responsibility Plan (IFRP) and sanctions encumbering inmate’s trust account, court found habeas

action under 28 U.S.C. § 2241 provided adequate remedy to review alleged abuses of the IFRP).

But before an inmate can bring a § 2241 motion, he must first exhaust available administrative

remedies within the BOP and then bring the motion in the district in which he is confined. See

United States v. Waters, No. 18-20081-03-DDC, 2021 WL 1265137, *2 (Apr. 6, 2021); United

States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 3639806, *1 n.1 (D. Kan. July 6, 2020).

Because Defendant has not alleged that he exhausted administrative remedies and he is confined

at U.S.P. Atwater in California, this court has no jurisdiction to address any § 2241 motion from

him. Similarly, to the extent the letters might be construed as challenges to the conditions of his

confinement under 42 U.S.C. § 1983, the claims would have to be brought against the persons

responsible in a district with jurisdiction over such persons. See United States v. Ramirez, No. 13-

10140-02-JWB, 2021 WL 1736872, at *1 (D. Kan. May 3, 2021) (motion challenging conditions

of confinement “can only be asserted as a civil rights lawsuit against those responsible for the

conditions, and in a district with jurisdiction over such persons.”) (citing Standifer v. Ledezma,

653 F.3d 1276, 1280 (10th Cir. 2011)). No such jurisdiction is shown in the letters submitted by

Defendant.



                                                 2
         Case 6:99-cr-10086-JWB Document 278 Filed 07/23/21 Page 3 of 3




        Conclusion

        Defendant’s letters requesting relief (Docs. 276, 277), to the extent they can be considered

motions under 18 U.S.C. § 3664(k), are DENIED. To the extent the letters can be considered

motions under § 2241 or claims under § 1983, they are DISMISSED WITHOUT PREJUDICE for

lack of jurisdiction.

        IT IS SO ORDERED this 23rd day of July, 2021.



                                                      _____s/ John W. Broomes__________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
